Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The following claims are objected to because of the following informalities:  
There is a lack of antecedent basis for: “the flavor mixture“ in claim 4, line 2. 
A double inclusion limitation appears for the following terms that has been cited previously: In claim 1, line 3 and in claim 15, line 12 for “flavor mixtures"; in claim 1, lines 13-14 for “one or more of the flavor mixtures”; in claim 12, lines 2-3 and in claims 17-19 for “one or more of the flavor containers”; and in claim 13 and 20, line 3 for “a user”.
In claim 19, the term “one or more of the flavor container” is not consistent with the citation of the same phrase in the plural form in the previous claims.
Appropriate corrections are required.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinohara (JP 2001202561).
Regarding claim 1, Shinohara discloses a beverage dispenser (fig.1-7), comprising: flavor containers (10) configured to contain flavor mixtures ([0021], see attached translation); a manifold (4) configured to blend water (8) with flavor mixtures (10); a flowrate sensor (23) configured to detect a current flowrate of the water flowing to the manifold ([0023]); memory ([0017], [0018], [0019]) configured to store instructions related to dispensing the water and the flavor mixtures; and a processor ([0017], [0018], [0022], “CPU”) configured to: receive a request for a selected beverage ([0022]); identify a ratio between the water and one or more of the flavor mixtures for the selected beverage ([0015], [0016]); transmit a water control signal to cause the water to flow; and transmit one or more first flavor control signals to cause one or more of the flavor mixtures to flow from the flavor containers based on the ratio ([0010]-[0012]).
Regarding claim 2, Shinohara discloses the processor is further configured to: collect the current flowrate from the flowrate sensor; and adjust flowrates of the one or more flavor mixtures based on the current flowrate of the water and the ratio for the selected beverage ([0023]). 
Regarding claim 3, Shinohara discloses a solenoid valve ([0010]) configured to control the flow of the water based on the water control signal received from the processor.
Regarding claim 4, Shinohara discloses pumps and motors, wherein each of the pumps is configured to control a flow of the flavor mixture from a respective one of the flavor containers, wherein each of the motors is configured to control a respective one of the pumps based on control signals received from the processor ([0012], “motor”, “pump”).
Regarding claim 15, Shinohara discloses a method for operating a beverage dispenser (fig.1-7), comprising: storing, in memory, instructions related to dispensing water and flavor mixtures ([0017], [0018], [0019]), wherein the flavor mixtures are contained in flavor containers of the beverage dispenser (via 10, see fig.6); and receiving, via a processor of the beverage dispenser, a request for a selected beverage; identifying, via the processor, a ratio between the water and one or more of the flavor mixtures for the selected beverage ([0017], [0018], [0022]); transmitting, via the processor, a water control signal to cause the water to flow; and transmitting, via the processor, one or more first flavor control signals to cause one or more of the flavor mixtures to flow from the flavor containers based on the ratio ([0010]-[0012]).
Regarding claim 16, Shinohara discloses detecting, via a flowrate sensor of the beverage dispenser, a current flowrate of the water; and transmitting, via the processor, one or more second flavor control signals to adjust flowrates of the one or more flavor mixtures based on the current flowrate of the water and the ratio for the selected beverage ([0023]).
The device shown by Shinohara will perform the method recited in claims 15-16                      during normal use and operation of the dispensing device.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

 	Claims 5-11, 13-14, 17-18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shinohara (JP 2001202561) in view of Peters (US 2017/0113914).
Regarding claim 5, Shinohara is silent in disclosing the processor is configured to receive the request for the selected beverage from a mobile device via wireless communication. However, Peters teaches the commonality and well-known features of the processor that is configured to receive the request for the selected beverage from a mobile device via wireless communication ([0031], [0052]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to add wireless communication features as taught by Peters to the processor/controller of the beverage dispenser of Shinohara in order to provide a clear sales channel for vendors and an option to consumers to browse on their own time to find and order a suitable beverage.
Regarding claim 6, Shinohara is silent in disclosing each of the flavor containers is a pouch. However, Peters teaches the commonality and well-known features of having  pouches as flavor containers ([0033]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the tanks of the device Shinohara to pouches as taught by Peters in order to provide a compact space to store ingredients.
Regarding claims 7-9, Shinohara is silent in disclosing flavor tags and flavor sensors, wherein each of the flavor tags is fixed to a respective one of the flavor containers, wherein each of the flavor sensors is positioned to read a respective one of the flavor tags to monitor the respective one of the flavor containers; each of the flavor tags is a barcode, a serial number, a Quick Response (QR) code, a color code, a radio frequency identification (RFID) tag, a near-field communication (NFC) tag, a magnetic strip, or a chip that is readable by the respective one of the flavor sensors; and the processor is communicatively coupled to the flavor sensors. However, Peters teaches the commonality and well-known features of having flavor tags and flavor sensors, wherein each of the flavor tags is fixed to a respective one of the flavor containers, wherein each of the flavor sensors is positioned to read a respective one of the flavor tags to monitor the respective one of the flavor containers ([0051], [0106], [0110]); each of the flavor tags is a barcode, a serial number, a Quick Response (QR) code, a color code, a radio frequency identification (RFID) tag, a near-field communication (NFC) tag, a magnetic strip, or a chip that is readable by the respective one of the flavor sensors ([0049], [0110]); and the processor is communicatively coupled to the flavor sensors ([0106]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to add wireless communication features along with RFID tag as taught by Peters to the processor, controller and beverage dispenser of Shinohara in order to provide a clear sales channel for vendors, an option to consumers to browse and to better control production of the mix beverages.
Regarding claims 10-11 and 13-14, Shinohara is silent in disclosing the processor is configured to detect whether one or more of the flavor containers is in an alert state based on signals received from the flavor sensors; for each of the flavor containers, the processor is configured to detect that the flavor container is in the alert state based on information collected by the flavor sensors that is indicative of the flavor container being at least one of expired, empty, a counterfeit, or out-of-position; in response to detecting the alert state, the processor is configured to transmit an alert instruction to a user interface to emit an alert to a user; and a communication module communicatively coupled to a remote server, wherein the communication module is configured to report information corresponding with the alert state to the remote server. However, Peters teaches the processor is configured to detect whether one or more of the flavor containers is in an alert state based on signals received from the flavor sensors ([0069-0070]); for each of the flavor containers, the processor is configured to detect that the flavor container is in the alert state based on information collected by the flavor sensors that is indicative of the flavor container being at least one of expired, empty, a counterfeit, or out- of-position ([0069-0070]); in response to detecting the alert state, the processor is configured to transmit an alert instruction to a user interface to emit an alert to a user ([0042], “alert”); and a communication module communicatively coupled to a remote server, wherein the communication module is configured to report information corresponding with the alert state to the remote server ([0042], via 104). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to add wireless communication features along with alert feature as taught by Peters to the processor, controller and beverage dispenser of Shinohara in order to provide a clear sales channel to vendors, an option to consumers to browse, to better control production of the mix beverages and restock flavor containers without interruption to sales process.
Regarding claims 17-18 and 20, Shinohara is silent in disclosing monitoring the flavor containers via flavor tags and flavor sensors, wherein each of the flavor tags is fixed to a respective one of the flavor containers, and wherein each of the flavor sensors is positioned to read a respective one of the flavor tags; and detecting, via the processor, whether one or more of the flavor containers is in an alert state based on signals of the flavor sensors; detecting the alert state for one or more of the flavor containers includes detecting, based on the signals of the flavor sensors, that one or more of the flavor containers is at least one of expired, empty, a counterfeit, or out-of-position; and transmitting, in response to the processing detecting the alert state, an alert instruction to a user interface to emit an alert to a user; and transmitting, wirelessly via a communication module of the beverage dispenser, report information corresponding with the alert state to a remote server. However, Peters teaches monitoring the flavor containers via flavor tags and flavor sensors, wherein each of the flavor tags is fixed to a respective one of the flavor containers, and wherein each of the flavor sensors is positioned to read a respective one of the flavor tags ([0034]); and detecting, via the processor, whether one or more of the flavor containers is in an alert state based on signals of the flavor sensors ([0069-0070]); detecting the alert state for one or more of the flavor containers includes detecting, based on the signals of the flavor sensors, that one or more of the flavor containers is at least one of expired, empty, a counterfeit, or out-of-position ([0069-0070]); and transmitting, in response to the processing detecting the alert state, an alert instruction to a user interface to emit an alert to a user ([0070]); and transmitting, wirelessly via a communication module of the beverage dispenser, report information corresponding with the alert state to a remote server ([0094]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to add wireless communication features along with alert feature as taught by Peters to the processor, controller and beverage dispenser of Shinohara in order to provide a clear sales channel to vendors, an option to consumers to browse, to better control production of the mix beverages and restock flavor containers without interruption to sales process.
The device shown by Shinohara will perform the method recited in claims 17-18 and 20 during normal use and operation of the dispensing device.
 	Claims 12 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shinohara (JP 2001202561) in view of Peters (US 2017/0113914) as applied to claims 10 and 17 respectively in above, and further in view of Chang (WO 2020010322).
 	Shinohara and Peters in combination are silent in disclosing in response to detecting the alert state, the processor is configured to disable use of one or more of the flavor containers detected to be in the alert state. However, Chang teaches in response to detecting the alert state, the processor is configured to disable use of one or more of the flavor containers detected to be in the alert state ([00101]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to add an alert process as taught by Chang to the controller/processor of the dispenser of Shinohara and Peters in combination in order to prevent any loss of sales due to absent of flavors within the containers.
The device shown by Shinohara will perform the method recited in claim 19                      during normal use and operation of the dispensing device.
Conclusion
The following prior art as cited in PTO-892 is also citing significant pertinent structures or features to the applicant’s claimed invention: Quartarone (AU 2005239709). Regarding claims 1 and 15, Quartarone discloses a beverage dispenser (10 fig.1-3), comprising: flavor containers configured to contain flavor mixtures (14, page 10, ll.18-19); a manifold (16) configured to blend water (12, 20) with flavor mixtures (14); a flowrate sensor configured to detect a current flowrate of the water flowing to the manifold (34, page 9, ll.4-6); memory configured to store instructions related to dispensing the water and the flavor mixtures (page 6, ll.25-31); and a processor (page 7, ll.22-25, “CPU”) configured to: receive a request for a selected beverage (via 60); identify a ratio between the water and one or more of the flavor mixtures for the selected beverage (page 1A, ll.27-30; and page 15, ll.3-9); transmit a water control signal to cause the water to flow; and transmit one or more first flavor control signals to cause one or more of the flavor mixtures to flow from the flavor containers based on the ratio (page 6, ll.25-31). It appears that the foregoing prior arts are addressing the limitations of claims 1 and 15. It also appears that the disclosure of this instant application does not disclose significant structures or features that deviate from the contents of the proposed claims.     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOB ZADEH/Examiner, Art Unit 3754